Citation Nr: 0821224	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  07-37 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant and her friend




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

The appellant testified at a hearing at a video conference 
hearing before the undersigned Veterans Law Judge (VLJ) in 
April 2008.  

A Motion to Advance on the Docket (AOD) was granted by the 
Board, due to good or sufficient cause shown, in accordance 
with the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran died on August [redacted], 2004; the immediate cause 
of death was ischemic heart disease; underlying causes that 
contributed to his death were found to include coronary 
artery disease, acute and chronic renal failure, and 
pancytopenia.  

2.  At the time of the veteran's death, service connection 
was in effect for recurrent malaria, evaluated as 
noncompensably disabling.  

3.  Diseases contributing to the veteran's death are not 
attributable to his period of military service; nor are they 
attributable to service-connected disability; and no service-
connected disability is otherwise shown to have caused or 
contributed to the veteran's demise.


CONCLUSION OF LAW

The cause of the veteran's death was not the result of a 
disease or injury incurred in or aggravated by active 
military service; a service-connected disability did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§  5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

In addition, specifically in the context of a claim for cause 
of death benefits under 38 U.S.C.A. § 1310 Dependents and 
Indemnity Compensation (DIC), the Court held that section 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
Court also held that a DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.  Id.  

The RO notified the appellant of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition in a November 2006 letter, 
indicating that to support a claim for DIC benefits, the 
evidence must show that the veteran died while on active duty 
or that the veteran died from a service-connected injury or 
disease.  The RO also notified the appellant of the 
information and evidence needed to substantiate her claim of 
service connection for the cause of the veteran's death.

The Board also finds that the November 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
appellant that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the appellant to submit medical evidence, opinions, 
statements, and treatment records regarding the veteran's 
service-connected disability and any evidence of a 
relationship to his death.  The appellant was also told to 
send in any evidence in her possession that pertained to the 
claim.

Additionally, the appellant was told of the criteria used to 
assign an effective date, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in a March 2008 letter.  
(Although no post-notification adjudication occurred, no 
effective date issue is now before the Board.  Consequently, 
a remand to address an effective date question is not 
required.)  

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service treatment records 
have been obtained and associated with the claims file, as 
have private treatment records.  The RO obtained a medical 
opinion, and the appellant was afforded a hearing before the 
Board in April 2008, the transcript of which is of record.  
The appellant has not identified any additional treatment 
records that pertain to the veteran cause of death.

Under these circumstances, the Board finds that VA has 
complied with the duties to notify and assist required by the 
VCAA.   

II.  Factual Background

The veteran died in August 2004.  His certificate of death 
indicates that the immediate cause of his death was ischemic 
heart disease.  Coronary artery disease, acute and chronic 
renal failure, and pancytopenia were listed as underlying 
causes that contributed to his death.  

At the time of the veteran's death, service connection was in 
effect for recurrent malaria, evaluated as noncompensably 
disabling.  

The veteran's service treatment records (STRs) contain two 
entries dated in August 1945 in which smears for malarial 
parasites were negative.  However, the veteran was treated 
with Atabrine and aspirin.  The veteran's January 1946 
discharge examination was negative for a diagnosis of 
malaria.

A medical statement from J. Clapsaddle, M.D., dated in 
January 1946 revealed that malarial parasites were found.  
Dr. Clapsaddle indicated that three parasites were found and 
Plasmodium vivax was present.  

Associated with the claims file is a VA Medical Form 2829 
(Record of Telephonic Authorization for Travel for Emergency 
Hospitalization) dated in January 1946.  The veteran was 
noted to have recently been discharged from service.  A blood 
smear was noted to have been positive for Plasmodium vivax.  

Also associated with the claims file is a letter from N. 
Schmitt, M.D., dated in June 1946 which revealed that a blood 
smear obtained that month was positive for malaria (tertian).  

A March 1947 letter from K. Piercy, M.D., revealed that the 
veteran was seen that month for recurrent chills.  A blood 
smear was positive for malarial parasite and the veteran was 
noted to have responded to treatment with Atabrine and 
quinine.  

Associated with the claims file is a letter from P. Pellett, 
M.D., dated in May 2007.  Dr. Pellett reported that the 
veteran contracted malaria during World War II.  He said that 
malaria can cause peripheral edema, albuminuria, hematuria, 
and a clinical state similar to acute hemorrhagic nephritis.  
Dr. Pellett indicated that renal failure was a contributing 
condition resulting in the veteran's death.  He opined that 
it was at least as likely as not that malaria, which is known 
to cause mental disorders, contributed to the veteran's death 
as a result of acute and chronic renal failure.  He noted 
that the veteran also suffered from hypertension which is 
frequently linked to renal disease.

A VA medical opinion was obtained from a physician in October 
2007.  The examiner reviewed the claims file.  She concluded 
that the veteran's death was not a result of his service-
connected malaria.  The physician recited the causes of the 
veteran's death listed on his certificate of death.  She 
indicated that she reviewed the letter from Dr. Pellett.  She 
concluded that while it is true that Plasmodium falciparum, 
the most severe form of malaria, can cause renal failure as 
well as other complications and lead to death, these 
complications would occur at the time of infection.  Further, 
she noted that the veteran did not have Plasmodium 
falciparum.  She said the records in the claims file revealed 
that the veteran had Plasmodium vivax and while this form of 
malaria can recur for months or even years, it does not cause 
the serious complications, including renal failure, that 
result from Plasmodium falciparum infection.  

The appellant and her friend testified at a video conference 
hearing in April 2008.  The appellant indicated that the 
veteran died as a result of renal failure from malaria.  She 
said the veteran was treated by private doctors and not 
through VA.  She said she submitted his private records to 
VA.  The appellant's friend testified that the appellant 
believed that the veteran's service-connected malaria 
contributed to his death due to renal failure.  She said the 
appellant submitted a letter from Dr. Pellett who treated the 
veteran for thirty-two years.  The appellant's friend noted 
that while the veteran did not go to the doctor every time he 
had an episode of malaria, the appellant witnessed the 
episodes during her fifty-eight years of marriage to the 
veteran.  She stated that the episodes were manifested by 
fever and chills which would last for several days.  The 
appellant indicated that Dr. Pellett treated the veteran for 
his episodes of malaria with Ativan, Quinine, or aspirin.  
She testified that the veteran was diagnosed with a heart 
disability when he was forty-three years of age and had a 
heart attack.  She said the veteran was later diagnosed with 
hypertension.  The appellant testified that the veteran's 
episodes of malaria were manifested by a very high 
temperature and shaking.  She said she met the veteran when 
he came back from service and married him a few months later 
and witnessed the episodes the entire time she knew him.  

III.  Legal Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).  

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to receive 
Dependency and Indemnity Compensation benefits.  38 U.S.C.A. 
§ 1310 (West 2002 and Supp. 2007); 38 C.F.R. § 3.312 (2007).  
In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was either the 
principal or contributory cause of death.  Id.  To constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b) (2007).  To be a contributory cause of 
death, the evidence must show that the service-connected 
disability contributed substantially or materially to the 
cause of death, or that there was a causal relationship 
between the service-connected disability and the veteran's 
death.  38 C.F.R. § 3.312(c) (2007).  In effect, the service-
connected disability, to be a contributory cause of death, 
must be shown to have combined with the principal cause of 
death, that it aided or lent assistance to the cause of 
death.  Id.  It is not sufficient to show that it casually 
shared in producing death; instead, a causal relationship 
must be shown.  Id.

Service-connected disabilities affecting vital organs should 
receive careful consideration as a contributory cause of 
death; this requires a determination as to whether there were 
debilitating effects and a general impairment of health 
caused by the service-connected disability which rendered the 
veteran less capable of resisting the effects of an unrelated 
disability.  38 C.F.R. § 3.312 (c)(3) (2007).  Under 38 
C.F.R. § 3.312(c)(4), in cases where the primary cause of 
death is by its very nature so overwhelming that eventual 
death is anticipated irrespective of coexisting disabilities, 
there must be a determination as to whether there is a 
reasonable basis that a service-connected disability had a 
material effect in causing death.  38 C.F.R. § 3.312(c)(4) 
(2007).  In this situation, however, it would not generally 
be reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was itself of a progressive or debilitating nature.  
Id.

The veteran died in August 2004.  As noted above, service 
connection was in effect for recurrent malaria, evaluated as 
noncompensably disabling.  The appellant avers that the 
veteran's death should be service-connected because malaria 
contributed to his death from renal failure.  The record has 
been reviewed with respect to the all disabilities reported 
on the death certificate.  In this case, the service medical 
records do not make reference to complaints or findings 
concerning problems with any vital organ, nor were such 
findings reported until many years after service.  

Dr. Pellett noted that malaria can cause peripheral edema, 
albuminuria, hematuria, and a clinical state similar to acute 
hemorrhagic nephritis and he said that renal failure was a 
contributing condition resulting in the veteran's death.  He 
opined that it was at least as likely as not that malaria 
contributed to the veteran's death as a result of acute and 
chronic renal failure.  However, the VA examiner reviewed the 
record and provided a more thorough rationale for her opinion 
that the veteran's death was not a result of his service-
connected malaria.  She noted that while it is true that 
Plasmodium falciparum can cause renal failure as well as 
other complications and lead to death, these complications 
would occur at the time of infection and she said that the 
veteran did not have Plasmodium falciparum.  She indicated 
the veteran was diagnosed with Plasmodium vivax and while 
this form of malaria can recur for months or even years, it 
does not cause the serious complications, including renal 
failure, that result from Plasmodium falciparum infection.  

In contrast, the opinion of Dr. Pellett is not based on a 
review of the veteran's medical history, consisting of the 
service and private treatment records or the VA Medical Form 
2829, which indicate that the veteran was diagnosed with 
Plasmodium vivax.  The fact that the private physician did 
not have access to these records is particularly significant 
in this case as Dr. Pellett's opinion was not specific in his 
description of the veteran's type malarial infection or the 
effects of different malarial infections.  As noted, the VA 
examiner's opinion relied on the distinction between 
Plasmodium falciparum and Plasmodium vivax, and the examiner 
provided an explanation as to the significance of that 
distinction to this case.  

For these reasons, the Board finds that the opinion of the VA 
examiner is more probative than the statement of the 
veteran's private physician.  The Board is cognizant that Dr. 
Pellett treated the veteran and had some familiarity with his 
past medical history.  However, there is no "treating 
physician rule" that would require the Board to give more 
probative value to the statement from Dr. Pellett, in 
comparison to the statement from the VA examiner, solely 
because he was his treating physician.  See, e.g., White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); Harder v. Brown, 5 
Vet. App. 183, 188 (1993); Van Slack v. Brown, 5 Vet. App. 
499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 (1993).  As 
noted, Dr. Pellett provided no indication in his letter that 
he was familiar with the specific type of malaria infection 
the veteran suffered, or of the distinction between 
Plasmodium falciparum and Plasmodium vivax.  Thus, the Board 
finds his opinion to be less probative.

Although the appellant and her friend testified that the 
veteran's death should be service-connected, there is no 
indication, and she does not contend, that they have any 
education, training, or experience that would make them 
competent to render medical opinions concerning etiological 
relationships.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2007).  

In short, the Board finds that the greater weight of 
competent evidence is against linking the service-connected 
disability to the cause of the veteran's death, or otherwise 
linking the demonstrated cause of death to the veteran's 
period of military service.  The Board is very sympathetic to 
the appellant for the loss of her husband of fifty-eight 
years, who served his country during a time of war.  
Unfortunately, for the reasons and bases set forth above, the 
Board must conclude that the preponderance of the evidence is 
against the appellant's claim, and that claim must be denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


